Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s amendment filed 11/30/2020 (hereinafter “Response”) has been entered. Examiner notes that claims 19 and 23 have been amended and claims 1-18 have been cancelled. Claims 19-36 remain pending in the application.
Specification
Based on the amendments in the Response the objection to the Specification raised in the Office Action (hereinafter “Office Action”) mailed 8/31/20 is withdrawn.
Claim Objections
Based on the amendments in the Response the claim objection raised in the Office Action is withdrawn.
Claim Interpretation
Based on the amendments in the Response the claims are no longer interpreted under 112(f).
Claim Rejections - 35 USC § 112
Based on the amendments in the Response the 112(b) rejections raised in the Office Action are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1 – 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 19-36 are drawn to a method for providing customized treatment information for behavior control of dental patients, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 19 includes limitations that recite at least one abstract idea.  Specifically, independent claim 19 recites:
A method for providing customized treatment information for behavioral control of dental patients, the method comprising the steps of: 
determining a treatment type of a patient based on information in a patient database (DB), the information in the patient DB including a point system for different patient categories; 
extracting an instruction value according to the determined treatment type from a management server DB; 
receiving the extracted instruction value from the management server DB; 
based on the instruction value, extracting treatment tool information and virtual treatment simulation information from a waiting room program library; 
outputting the extracted treatment tool information and virtual treatment simulation information on a terminal display; 
comparing a first response data value of the patient to the virtual treatment simulation information with a first reference data value and determining whether to give positive feedback or induce relearning; 
based on a signal value from a contact sensor of a treatment tool, extracting relevant treatment tool information and information about a treatment situation in which the treatment tool is used from a treatment room program library; 
outputting the extracted relevant treatment tool information and information about a treatment situation in which the treatment tool is used on a treatment room display; and 
comparing a second response data value of the patient to the information about a treatment situation with a second reference data value and determining whether to give positive feedback or negative feedback. 

The Examiner submits that the foregoing underlined limitations constitute: “a certain method of organizing human activity” because providing the patient with treatment simulation information on a display based on a determined treatment type and providing feedback based on the patient’s response to the simulation, as well as, providing the patient with a treatment situation and providing feedback based on the patient’s response under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components (i.e. a patient DB, a management server DB, a waiting room program library, a terminal display and a treatment room display).  Any limitations not identified above as part of the certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 19 describes at least one abstract idea.
claims 20-36 include other limitations for example claim 20 recite further details as to how information is received via generic computer structures, i.e., what additional databases information is received from, claim 21 recite further details as to what information is considered when determining the treatment type, claims 22-29, 31-36 recite further details as to what specifically the response/reference values are for the treatment simulation and the treatment situation and how feedback is determined, claim 30 recites further details as to the treatment situation; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claim 19. 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 19 - 36 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
A method for providing customized treatment information for behavioral control of dental patients, the method comprising the steps of: 
determining a treatment type of a patient based on information in a patient database (DB), the information in the patient DB including a point system for different patient categories (apply it or equivalent - see MPEP 2106.05(f)); 
extracting an instruction value according to the determined treatment type from a management server DB (insignificant extra-solution activity - see MPEP 2106.05(g)); 
receiving the extracted instruction value from the management server DB (insignificant extra-solution activity - see MPEP 2106.05(g)); 
based on the instruction value, extracting treatment tool information and virtual treatment simulation information from a waiting room program library (insignificant extra-solution activity - see MPEP 2106.05(g)); 
outputting the extracted treatment tool information and virtual treatment simulation information on a terminal display (insignificant extra-solution activity - see MPEP 2106.05(g)); 
comparing a first response data value of the patient to the virtual treatment simulation information with a first reference data value and determining whether to give positive feedback or induce relearning; 
based on a signal value from a contact sensor of a treatment tool, extracting relevant treatment tool information and information about a treatment situation in which the treatment tool is used from a treatment room program library (insignificant extra-solution activity - see MPEP 2106.05(g)); 
outputting the extracted relevant treatment tool information and information about a treatment situation in which the treatment tool is used on a treatment room display (insignificant extra-solution activity - see MPEP 2106.05(g)); and 
comparing a second response data value of the patient to the information about a treatment situation with a second reference data value and determining whether to give positive feedback or negative feedback. 

 Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of providing the patient with treatment simulation information on a display and providing feedback based on the patient’s response to the simulation, as well as, providing the patient with a treatment situation and providing feedback based on the patient’s response by utilizing a general purpose computing environment including servers, databases, and displays;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0051]-[0060] and [0098] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computing environment (including the claimed patient DB, a management server DB, a waiting room program library, a terminal display and a treatment room display) and nothing beyond that and further that there is nothing unique to the arrangement of generic computing components as they can be implemented with various modifications; 
Adding insignificant extra-solution activity to the judicial exception such as: 
data gathering by receiving input regarding receiving the extracted instruction, receiving signal values from the contact sensor of the treatment tool at the treatment room server; 
data output by outputting the treatment tool information and virtual treatment simulation information on the terminal display, and outputting the treatment tool information and information about the treatment situation on a treatment room display; and 
mere data processing by selecting a particular data source (e.g., the management server DB containing information, the waiting room program library containing treatment tool information and virtual treatment simulation information, the treatment room program library which contains treatment tool information and information about a treatment situation) to be manipulated (e.g., the management server extraction unit to extract an instruction value, the terminal extraction unit to extract treatment tool information and virtual treatment simulation information, the treatment room server extraction unit to extract relevant treatment tool information and information about a treatment situation); further the data of claim 20 which merely adds the additional elements of where the information is received from; further the controller of claims 29, 33, 34 which merely add the additional element of a controller sending information – see MPEP 2106.05(g)
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of the information in the patient DB including a 
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 19 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 19-36 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (patient DB, a management server DB, a waiting room program library, a terminal display and a treatment room display) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0051]-[0060] and [0098]  of Applicant’s originally filed specification) – e.g., Applicant’s specification [0098] discloses that the additional elements comprise a plurality of different types of generic computing systems that are configured to perform 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of providing the patient with treatment simulation information on a display and providing feedback based on the patient’s response to the simulation, as well as, providing the patient with a treatment situation and providing feedback based on the patient’s response by utilizing a general purpose computing environment including servers and databases;
Adding insignificant extra-solution activity to the judicial exception such as: 
data gathering by receiving input regarding receiving the extracted instruction, receiving signal values from the contact sensor of the treatment tool at the treatment room server; 
data output by outputting the treatment tool information and virtual treatment simulation information on the terminal display, and outputting the treatment tool information and information about the treatment situation on a treatment room display; and 
mere data processing by selecting a particular data source (e.g., the management server DB containing information, the waiting room program library containing treatment tool information and virtual treatment simulation information, the treatment room program library 
•	MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
•	MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of the information in the patient DB including a point system for different patient categories, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computing environment by utilizing servers and databases; 
The dependent claims 19-36 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: claim 20 recite further details as to how information is received via generic computer structures, i.e., what additional databases information is received from, claim 21 recite further details as to what information is considered when determining the treatment type, claims 22-29, 31-36 recite further details as to what specifically the response/reference values are for the treatment simulation and the treatment situation and how feedback is determined, claim 30 recites further details as to the treatment situation; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore claims 19-36 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 22, 24, and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0012289 to Pranam in view of US 2011/0258570 to Bucolo et al (hereinafter Bucolo) and further in view of US 2015/0306340 to Giap et al (hereinafter “Giap”) and further in view of US 2016/0147951 Francois et al (hereinafter “Francois”).
	Regarding claim 19, Pranam discloses a method for providing customized treatment information for patients ([0026] & [0041] discloses delivering content specifically customized to what the patient may be suffering from, including e.g., treatment forms required to be completed prior to treatment, interpreted as treatment information. See [0065]), the method comprising the steps of:
(Fig. 1 & 11, [0078] discloses that the management server includes a processor, interpreted to be the arithmetic process unit; [0021] discloses that user data is stored in the user data database 155 (see also [0080]; Fig. 9, Abstract, [0076] disclose receiving patient data and then determining a condition of a user which is interpreted as including determining a treatment type. See also [0028] which discloses providing consent forms for the specific treatment this user is determined to need.); 
extracting an instruction value according to the determined treatment type from a management server DB ([0021] discloses application data database stores training materials, e.g., educational videos, for the patient to interact with depending on their determined treatment type. Fig. 9 and Abstract, [0028], [0076] disclose receiving patient information, making a determination as to the treatment type of the patient and then presenting educational videos to the user. This process is interpreted as including selecting an instruction value, e.g., interpreted as the computer code for the content that the user is to view and sending that instruction value to the hospital server for the patient to view on the patient device 120 or 125.);
receiving the extracted instruction value from the management server DB; ([0019]-[0021] discloses the customer location 105, interpreted as the hospital server communicates via the internet 130 with the patient engagement hub 135, i.e., the management server DB to route information to the device 120 or 125 which patient educational materials are viewed on, interpreted as including the instruction value, e.g., interpreted as the computer code for the content that the user is to view and receiving that instruction value for the patient to view on the patient device 120 or 125 from the management server DB.)
based on the instruction value, extracting treatment education information from a waiting room program library (Abstract, [0019]-[0022], [0028], [0076] disclose that the terminal unit presents the customized treatment information to the patient that includes data extracted from the local database 115, interpreted as the waiting room program library, as well as from the patient engagement hub 135); 
outputting the extracted treatment education information on a terminal display (Fig. 1 & Abstract, [0019]-[0022], [0028], [0076] disclose that the terminal unit 120 or 125 displays the customized treatment information to the patient).

Pranam does not disclose a method for providing customized treatment information for behavioral control of dental patients:
the information in the patient DB including a point system for different patient categories1; 
extracting treatment tool information and virtual treatment simulation information;
outputting the extracted treatment tool information and virtual treatment simulation information on a terminal display; 
comparing a first response data value of the patient to the virtual treatment simulation information with a first reference data value and determining whether to give positive feedback or induce relearning; 
based on a signal value from a contact sensor of a treatment tool, extracting relevant treatment tool information and information about a treatment situation in which the treatment tool is used from a treatment room program library; 
outputting the extracted relevant treatment tool information and information about a treatment situation in which the treatment tool is used on a treatment room display; and 


Bucolo teaches that it was old and well known in the art of patient education and treatment methods, before the effective filing date of the claimed invention, a method for providing customized treatment information to be a method for providing customized treatment information for behavioral control of dental patients ([0010] & [0013] disclose the method maybe performed using a virtual reality system in the waiting room by patients waiting to undergo treatment; [0029] discloses that the method may be used in dentistry and is particularly useful in pediatric applications; [0100] discloses that the method helps to achieve lower pain, anxiety and distress during treatment, interpreted as behavior control), the method comprising:
extracting treatment tool information and virtual treatment simulation information (Fig. 5, [0028] &[0097] disclose that the method includes displaying information about the medical treatment, interpreted as treatment simulation information, which may include an explanation of instruments encountered during the treatment, interpreted as treatment tool information. Examiner notes that because the system displays the tool and treatment simulation, it is also interpreted as extracting the information from a database, e.g., database 136 disclosed in [0060].);
outputting the extracted treatment tool information and virtual treatment simulation information on a terminal display (Fig. 5, [0028] &[0097] disclose that the method includes displaying information about the medical treatment, interpreted as treatment simulation information, which may include an explanation of instruments encountered during the treatment, interpreted as treatment tool information); and
([0090] discloses ticking a box when a correct object is found; and [0091] discloses that a reward movie is shown when all objects are found. In either case, selecting an object or having selected all the objects, the object(s) are compared to a list which is interpreted as comparing a response data value, i.e., the object(s) selected, with the object(s) required to be found to complete the task) or induce relearning ([0075]-[0079] discloses that when the selector element is removed from the tablet then the activity screen fades and a resume activity screen appears, the system prompts the user to reinsert of the selector element to resume the activity; [0093] discloses that if it is determined that the story has finished, then a play again screen is represented on the screen which causes the simulation to reset; [0089] discloses that when incorrect answers are selected, i.e., items not on the list, then they increase in size and make noise. All three of these are interpreted as “induce relearning”) to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive. See Bucolo [0012].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education method disclosed by Pranam to include the patient education and treatment system components including displaying a simulation including treatment tools and treatment simulation info and providing positive feedback or inducing relearning as taught by Bucolo in order to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive, see Bucolo [0012], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Francois teaches that it was old and well known in the art of healthcare patient methods, before the effective filing date of the claimed invention, for information in the patient DB to include a point ([0055] teaches providing points to patients for achieving different items and that the achievements can be in a variety of categories, interpreted as different patient categories. The achievements may be displayed on the home screen of the patient application and [0033] teaches that patient information, interpreted as including the points information, is stored on a database) to inform patients of their medical achievements, e.g., to award them for compliance. See Francois [0042] and [0055].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare patient methods before the effective filing date of the claimed invention to modify the healthcare patient method including a database with patient information disclosed by Pranam to incorporate information in the patient DB to include a point system for different patient categories as taught by Francois in order inform patients of their medical achievements, e.g., to award them for compliance, See Francois [0042] and [0055], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Giap teaches that it was old and well known in the art of patient education and treatment methods, before the effective filing date of the claimed invention, to based on a signal value from a contact sensor of a treatment tool, extracting relevant treatment tool information and information about a treatment situation in which the treatment tool is used from a treatment room program library (Fig. 1 & [0015] discloses that sensors perform two major functions and that the sensors can include blood pressure, heart rate, EKG, EEG sensors, all of which are interpreted as being contact sensors. Fig. 6 discloses that as part of the initialization process, i.e., prior to treatment beginning in step 556, the system acquires current biometric data and then after retrieves biometric and positional data from local databases, e.g., Fig. 1 database 134, interpreted as extracting treatment tool information, e.g. the sensors themselves are treatment tools, and treatment situation information, e.g., is the patient in proper position/ready to treat – steps 544-550, from the treatment room program library. [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140. Examiner notes that [0103] discloses that the disclosed system may be useful for dental and pediatric patients even though the main embodiment disclosed is directed toward radiation.); 
outputting the extracted relevant treatment tool information and information about a treatment situation in which the treatment tool is used on a treatment room display ([0048] & [0121] disclose outputting the body position information, interpreted as the treatment tool information, and treatment situation information, i.e., is the patient in the proper position, in game via the VR headset); and
comparing a second response data value of the patient to the information about a treatment situation with a second reference data value and determining whether to give positive feedback or negative feedback ([0048]-[0049] discloses giving positive reinforcement, e.g., advancing in levels, to the patient based on staying still and negative feedback, e.g, you lose, when motion is detected by comparing the patient’s body movement to reference data) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include the patient education and treatment method steps including based on a signal from a contact sensor extracting and displaying a extracted relevant treatment tool information and treatment situation info and providing positive feedback or negative feedback on the second reference data value as taught by Giap in order to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive, see Giap [0012] and 

Regarding claim 20, depending on claim 19, Pranam further discloses wherein the patient DB comprises: a personal information DB comprising names, sexes, and ages; a treatment list DB comprising diagnosis information and tooth position information; a peculiar aspect DB comprising a treatment compliance level; and a waiting time DB comprising a patient who is waiting, a patient whose medical treatment has been initiated, and a patient whose medical treatment has been finished, and estimated time of waiting2 ([0021] discloses that personal identifiable information is stored on the patient database 155 but does not specifically disclose what that information is).

Regarding claim 22, depending on claim 19, Pranam does not disclose wherein if it is determined to give positive feedback since the first response data value is less than or equal to the first reference data value, the method further comprises the steps of: extracting positive feedback from the waiting room program library; and outputting the extracted positive feedback on the terminal display.
Bucolo teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if it is determined to give positive feedback since the first response data value is less than or equal to the first reference data value, to then extract positive feedback from the waiting program library, and output the extracted positive feedback on the terminal display ([0090]-[0091] teaches ticking a box when a correct object is found and/or a reward movie is shown when all objects are found. As discussed in claim 19, both of these examples are interpreted as being positive feedback. Further, selecting an object that is on a list is interpreted as being a response data value that is equal to the first reference data value. Finally, the device includes memory that stores digital content, therefore it is interpreted as extracting/outputting the positive content from the memory, i.e., the waiting room program library, and outputting it to the display. See [0059]-[0060]. ) to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive. See Bucolo [0012].
Therefore it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education method disclosed by Pranam to include giving positive feedback when the first data response value is equal to the first reference data value as taught by Bucolo for the same reasons discussed above in claim 19 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 24, depending on claim 19, Pranam does not disclose wherein the first response data value is based on input of the patient in response to a displayed virtual treatment simulation.
Bucolo teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, for the first response data value to be based on input of the patient in response to a displayed virtual treatment simulation ([0090] teaches that the first response data value is based on the patient selecting an object on the display screen that is one of the items on the list required to be found by the simulation.) to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive. See Bucolo [0012].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient 

Regarding claim 26, depending on claim 19, Pranam does not disclose wherein the step of determining based on a signal value from a head sensor whether to give negative feedback or give treatment behavior inducing information.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, to determine based on a signal value from a head sensor, whether to give negative feedback or give treatment behavior inducing information ([0015] teaches using 3D goggles to detect head motion, interpreted as including a signal value from a head sensor, [0024] teaches that in conjunction with the 3D goggle/HMD and the body position sensors, the system determines whether or not to give negative feedback, detecting movement makes you lose the game, or positive feedback, interpreted as “behavior inducing information”) to help the patient remain relaxed from the stressful environment of the treatment room. See Giap [0024].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include determining based on a signal value from a head sensor, whether to give negative feedback or give treatment behavior inducing information as taught by Giap in order to help the patient remain relaxed from the stressful environment of the treatment room, see Giap [0024], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 27, depending on claim 26, Pranam does not disclose wherein if it is determined to be treatment noncompliance based on the signal value from a head sensor, the method further comprises the steps of: extracting negative feedback information from the treatment room program library, and outputting unit outputs the extracted negative feedback on the treatment room display.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if it is determined to be treatment noncompliance based on the signal value from a head sensor, the method further comprises the steps of: extracting negative feedback information from the treatment room program library, and outputting the extracted negative feedback on the treatment room display ([0015] teaches using 3D goggles to detect head motion, interpreted as including a signal value from a head sensor, [0024] teaches that in conjunction with the 3D goggle/HMD and the body position sensors, the system determines whether or not to give negative feedback, detecting movement makes you lose the game which is displayed on the HMD. [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140, interpreted as including the treatment room program library) to help the patient remain relaxed from the stressful environment of the treatment room. See Giap [0024].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include wherein if it is determined to be treatment noncompliance based on the signal value from a head sensor, the method further comprises the steps of: extracting negative feedback information from the treatment room program library, and outputting the extracted negative feedback on the treatment room display as taught by Giap in order to help the patient remain relaxed from the stressful environment of the treatment room, see Giap [0024], 

Regarding claim 28, depending on claim 26, Pranam does not disclose wherein if it is determined to be treatment compliance based on the signal value from a head sensor, the method further comprises the steps of: extracting treatment behavior inducing information from the treatment room program library, and outputting the extracted treatment behavior inducing information on the treatment room display.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if it is determined to be treatment compliance based on the signal value from a head sensor, the method further comprises the steps of: extracting treatment behavior inducing information from the treatment room program library, and outputting the extracted treatment behavior inducing information on the treatment room display ([0015] teaches using 3D goggles to detect head motion, interpreted as including a signal value from a head sensor, [0024] teaches that in conjunction with the 3D goggle/HMD and the body position sensors, the system determines whether or not to give positive feedback by advancing the patient through levels in a game, interpreted as “behavior inducing information” which is displayed on the HMD. Alternatively, verifying the patient by patient facial image and recorded voice as taught by Fig. 6, [0131], [0141] using the 3D goggles by recording the patients voice and their image and comparing it to a reference value is also interpreted as behavior inducing information. [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140, interpreted as including the treatment room program library) to help the patient remain relaxed from the stressful environment of the treatment room. See Giap [0024].


Regarding claim 29, depending on claim 28, Pranam does not disclose wherein if a treatment initiation signal is received from a controller in response to the treatment behavior inducing information, the method further comprises the steps of: extracting treatment initiation guide information from the treatment room program library; and outputting the extracted treatment initiation guide information on the treatment room display.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if a treatment initiation signal is received from a controller in response to the treatment behavior inducing information, the method further comprises the steps of: extracting treatment initiation guide information from the treatment room program library; and outputting the extracted treatment initiation guide information on the treatment room display (Figs. 6, [0024] and [0131]-[0133] teach beginning treatment, interpreted as all steps following the verification, in response to verifying the patient using their image and voice. The steps of comparing the patient’s biometric and positional information to the reference data is interpreted as outputting the extracted treatment initiation guide to the display, which is required to be performed before the treatment can actually being. [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140, interpreted as including the treatment room program library. [0087] teaches that the treatment apparatus is controlled by the technician controller 108.) to ensure proper initializing of the system prior to beginning treatment. See Giap [0131]-[0133].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include wherein if a treatment initiation signal is received from a controller in response to the treatment behavior inducing information, the method further comprises the steps of: extracting treatment initiation guide information from the treatment room program library; and outputting the extracted treatment initiation guide information on the treatment room display as taught by Giap in order to ensure proper initializing of the system prior to beginning treatment, see Giap [0131]-[0133], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 30, depending on claim 19, Pranam does not disclose wherein the information about a treatment situation is in the form of a game using characters.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein the information about a treatment situation is in the form of a game using characters (Figs 13-22 depicts various embodiments of displaying information about a treatment situation in the form of a game using characters which have the ultimate goal of reducing patient anxiety and getting the patient to stay in the appropriate place during treatment. See e.g., [0183], [0203]-[0206]) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].


Regarding claim 31, depending on claim 19, Pranam does not disclose wherein if it is determined to give positive feedback information since the second response data value is greater than or equal to the second reference data value, the method further comprises the steps of: extracting positive feedback from the treatment room program library; and outputting the extracted positive feedback on the treatment room display.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if it is determined to give positive feedback information since the second response data value is greater than or equal to the second reference data value, the method further comprises the steps of: extracting positive feedback from the treatment room program library; and outputting the extracted positive feedback on the treatment room display ([0225] teaches rewarding the patient for staying still for the predetermined period of time, which is interpreted as teaching to give positive feedback when the response data value is greater than or equal to the reference data value; [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140; [0024] teaches displaying the reward on the display) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].


Regarding claim 32, depending on claim 19, Pranam does not disclose wherein if it is determined to give negative feedback information since the second response data value is less than the second reference data value, the method further comprises the steps of: extracting negative feedback from the treatment room program library; and outputting the extracted negative feedback on the treatment room display.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein if it is determined to give negative feedback information since the second response data value is less than the second reference data value, the method further comprises the steps of: extracting negative feedback from the treatment room program library; and outputting the extracted negative feedback on the treatment room display ([0203] teaches that the patient loses the game if they cannot stay still for the predetermined period of time, which is interpreted as giving negative feedback since the response data value I less than the second reference value and outputting the negative feedback to the display; [0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140; [0024] teaches displaying the feedback on the display) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include wherein if it is determined to give negative feedback information since the second response data value is less than the second reference data value, the method further comprises the steps of: extracting negative feedback from the treatment room program library; and outputting the extracted negative feedback on the treatment room display as taught by Giap in order to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive, see Giap [0012] and [0102]-[0104], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding claim 33, depending on claim 19, Pranam does not disclose wherein the second response data value is based on input of the patient in response to treatment situation information, and the input is input from a controller.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein the second response data value is based on input of the patient in response to treatment situation information, and the input is input from a controller (Fig. 2 & [0060], [0115] disclose that the system includes a controller to receive input from the patient to allow the patient to navigate through the virtual environment) to allow the patient to navigate through the virtual environment. See Giap [0155].


Regarding claim 34, depending on claim 19, Pranam does not disclose wherein the second response data value comprises a heart rate data value and a tension data value of the patient received from a controller.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, wherein the second response data value comprises a heart rate data value and a tension data value of the patient received from a controller ([0025] & [0050] disclose receiving a heart rate value and/or a blood pressure value, interepreted as a tension data value, of the patient through the biometric sensor devices, interpreted as a controller. This information is compared to the biometric limits and if it is determined to be outside the limit then feedback is given, e.g., the game takes pressure off by the seeker retreating from the patient. See also [0126].) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].
Therefore, it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education and treatment method disclosed by Pranam to include wherein the second response data value comprises a heart rate data value and a tension data value of the patient received from a  as taught by Giap in order to reduce patient pain and anxiety by educating the patient on the treatment they are about to receive, see Giap [0012] and [0102]-[0104], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding claim 35, depending on claim 19, Pranam does not disclose wherein the second response data value is stored in the patient DB.
Giap teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, for the second response data value is stored in the patient DB ([0086] teaches that all data is extracted from local databases, e.g., Fig. 1 database 134 and hard drive 140, interpreted as a patient DB. Fig. 6 and [0132] disclose that the positional reference data from prior sessions is retrieved from storage, interpreted as being retrieved from the patient DB. Further, [0066] disclose that all patient physical data is stored, therefore it is interpreted as storing the response data value in the patient DB.) to help patients decrease their movements, reduce anxiety, pain, etc when undergoing a variety of medical treatments. See Giap [0012] and [0102]-[0104].
Therefore it would have been obvious to one of ordinary skill in the art of patient education and treatment methods before the effective filing date of the claimed invention to modify the patient education method disclosed by Pranam to include giving positive feedback when the first data response value is equal to the first reference data value as taught by Giap for the same reasons discussed above in claim 19 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pranam in view of Bucolo and further in view of Giap and further in view of Francois and further in view of US 2017/0100207 to Wen.
Regarding claim 21, depending on claim 20, Pranam does not disclose wherein the treatment type of a patient is determined based on diagnosis information, tooth position information, and a treatment compliance level.
Wen teaches that it was old and well known in the art of diagnosing a patient, before the effective filing date of the claimed invention, for the treatment type of the patient to be determined based on the diagnosis information, the tooth position information, and the treatment compliance level ([0049]-[0052] teaches determining the treatment type, i.e., the treatment plan, initial or revised, to be determined based on the diagnosis information, i.e., there is a malocclusion, the position of the teeth, i.e., modeled using a scan of the teeth to represent a 3D model, compliance level, i.e., based on if the patient is wearing the positioner or not) to determine if continuing treatment or other devices are required to treat the diagnosed patient. See Wen [0052].
Therefore, it would have been obvious to one of ordinary skill in the art of diagnosing a patient before the effective filing date of the claimed invention to modify the patient education method including determining the treatment type of the patient disclosed by Pranam to include determining the treatment type based on the diagnosis information, the tooth position information, and the treatment compliance level as taught by Wen in order to determine if continuing treatment or other devices are required to treat the diagnosed patient, see Wen [0052], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pranam in view of Bucolo and further in view of Giap and further in view of Francois and further in view of US 2015/0287330 to Kron et al (hereinafter “Kron”).
Regarding claim 23, depending on claim 19, the modified combination of Pranam in view of Bucolo and further in view of Giap teaches the determining a treatment type based on the information in the patient DB, extracting an instruction value according to the determined treatment type from the management server DB, extracting treatment tool information and virtual treatment simulation information from the waiting program library based on the instruction value according to the determined treatment type, and outputting the treatment tool information and virtual treatment simulation information on the terminal display as discussed above in claim 19. 
Pranam does not disclose wherein if it is determined to induce relearning since the first response data value exceeds the first reference data value, the method further comprises the steps of: storing the first response data value in the patient DB and updating information in the patient DB; determining a redetermined treatment type based on the updated information in the patient DB; extracting a second instruction value according to the redetermined treatment type from the management server DB; based on the second instruction value according to the redetermined treatment type, extracting treatment tool information and virtual treatment simulation information from the waiting room program library; and outputting the treatment tool information and virtual treatment simulation information on the terminal display.
Kron teaches that it was old and well known in the art of patient education methods, before the effective filing date of the claimed invention, to wherein if it is determined to induce relearning since ([0022] teaches that the system can be used by patients; [0045] discloses providing a new goal when the previous goal is achieved, Examiner notes that providing a new goal is interpreted as “inducing relearning” because providing a new goal induces additional learning. [0032] teaches that the goal may be met when a threshold is exceeded, i.e., when the response data value is above reference data value.), the method further comprises the steps of: storing the first response data value in the patient DB and updating information in the patient DB ([0067] teaches capturing and storing simulation data to track/evaluate user’s performance, interpreted as storing, i.e., updating information in the patient DB; [0069] teaches using this stored information to make a determination as to if the goal has been met, interpreted as using the stored first response data value in the patient DB to make the determination), determining a redetermined treatment type based on the updated information in the patient DB; extracting a second instruction value according to the redetermined treatment type from the management server DB; based on the second instruction value according to the redetermined treatment type, extracting treatment tool information and virtual treatment simulation information from the waiting room program library; and outputting the treatment tool information and virtual treatment simulation information on the terminal display ([0045] teaches providing a new goal, i.e., inducing relearning with the patient and Fig. 1 & [0026]/[0075] teach determining a goal for the user and presenting the goal to the user.) to improve the medical knowledge of the user. See Kron Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art of patient education methods before the effective filing date of the claimed invention to modify the combination of Pranam in view of Bucolo and further in view of Giap and further in view of Francois which teaches a patient education method that includes a method for determining a treatment type, extracting, and presenting treatment tool information and treatment simulation information (as discussed above in claim 19) to incorporate when it is determined to induce relearning since the first response data value exceeds the .

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pranam in view of Bucolo and further in view of Giap and further in view of Francois and further in view of US 2013/0040272 to Booher.
Regarding claim 25 depending on claim 19, Pranam does not disclose a step of setting the first reference data value based on a mean value of first response data values of patients.
Booher teaches that it was old and well known in the art of education and training methods, before the effective filing date of the claimed invention, to set the first reference data value based on a mean value of first response data values of users ([0074] teaches setting a benchmark reference value based on the average, i.e., mean value, of a pool of athletes) to guide the in improving his/her capability. See Booher [0074].
  Therefore, it would have been obvious to one of ordinary skill in the art of education and training methods before the effective filing date of the claimed invention to modify the education and training method disclosed by the modified combination of Pranam in view of Bucolo and further in view of Giap and further in view of Francois to include setting the first reference data value based on a mean value of first response data values of users as taught by Booher to guide the in improving his/her capability, see Booher [0074], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.


Booher teaches that it was old and well known in the art of education and training methods, before the effective filing date of the claimed invention, to set the second reference data value based on a mean value of second response data values of users ([0074] teaches setting a benchmark reference value based on the average, i.e., mean value, of a pool of athletes) to guide the in improving his/her capability. See Booher [0074].
  Therefore, it would have been obvious to one of ordinary skill in the art of education and training methods before the effective filing date of the claimed invention to modify the education and training method disclosed by the modified combination of Pranam in view of Bucolo and further in view of Giap and further in view of Francois to include setting the second reference data value based on a mean value of second response data values of users as taught by Booher to guide the in improving his/her capability, see Booher [0074], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
Response to Arguments
Applicant's arguments filed in the Response directed to the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 9-11.
Applicant states on p. 10 of the Response that:
The claims are directed toward subject matter that is not a type of method of organizing human activity that is abstract. None of the examples provided by the 2019 patent eligibility guidelines (“PEG”) for this category of abstract idea, such as a fundamental economic concept, managing interactions between people, or simple provision of access to medical records, apply to the present claims. Instead, the claims are directed toward the concept of, among other things, “determining a treatment type of a patient based on information in a patient database. In particular, claim 19 recites the following features: determining a treatment type of a patient based on information in a patient DB; extracting an instruction value... from a management server DB...; based on the instruction value, extracting... virtual treatment simulation information from a waiting room program library...; based on a signal value from a contact sensor of a treatment tool....”

Examiner disagrees. Initially, Applicant’s argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them. Second, as discussed above, the claims do recite a method of organizing human activity because they are interpreted as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. As stated in the preamble of claim, the purpose of the method is to control the behavior of dental patients.
Applicant states on p. 10 of the Response that:
With regard to Prong Two of Step 2A, Applicant traverses the Examiner’s assertion that claims 19-36 fail to recite additional elements that integrate the judicial exception into a practical application of that exception.
The Examiner appears to rely on example 42 of the patent eligibility guidelines. However, “the claim as a whole integrates the method of organizing human activity into a practical application.” For example, claim 19 recites, among other things, “determining a treatment type of a patient based on information in a patient database.” In particular, claim 19 recites the following features: “determining a treatment type of a patient based on information in a patient DB...; extracting an instruction value... from a management server DB...; based on the instruction value, extracting... virtual treatment simulation information from a waiting room program library...; based on a signal value from a contact sensor of a treatment tool.” Clearly, therefore, the claim as a whole integrates the method into a practical application.
As such, in light of the above, claim 19 does not recite the judicial exception of an abstract concept under Prong Two of Step 2A, and is thus patent eligible. Claims 20-36 depend from claim 19, and therefore are also directed to patent eligible subject matter.
Examiner disagrees. Initially, Applicant’s argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them. Specifically, although Applicant states that the quoted claim limitations amount to a practical application similar to the conclusion drawn in Example 42, Applicant provides no reasoning for that conclusion. Instead, as stated above, the quoted limitations are either part of the abstract idea itself, i.e., not an additional element, 
Applicant states on p. 10 of the Response that:
Even if the claims are considered to recite an abstract concept under Step 2A, claims 19-36 are still patent-eligible under Step 2B. In particular, claims 19-36 recite features that are directed toward significantly more than an abstract concept. The Examiner argues that the claims merely recite applying the inventive method in a computer environment. However, the recited “determining” step, and therefore operability of the computer, is made more efficient as performance of the step is based on updated database information. I.e., the system does not have to rely on outdated information each time it performs the determining step. For example, claim 19 recites: “determining a treatment type of a patient based on information in a patient DB” and “based on a signal value from a contact sensor of a treatment tool, extracting relevant treatment tool information and information about a treatment situation in which the treatment tool is used from a treatment room program library.” Claim 19 does more than merely describe how to generally apply the concept of updating medical records in a computer environment.
Examiner disagrees. Initially, it is unclear how the operability of the computer itself is made more efficient merely by using updated database information and thus this argument is not persuasive. However, even if assuming arguendo that it did, Applicant’s argument that the claims amount to be “significantly more” under Step 2B of the 2019 PEG analysis is not persuasive because an improvement of conventional technologies is not a technical solution to a technical problem. Instead, the argued improvement represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is, the improvements achieved by the claimed invention appear to be directed towards improvements to business practices (i.e., to “improving the positive understanding of .

Applicant's arguments filed in the Response directed to the 103 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 11-13.
Applicant states on pp. 12 that [0028] of Pranam does not disclose “determining a treatment type” as recited in the claims. This argument is not persuasive because as recognized by the Applicant, “the Examiner relies on paragraphs [0028] and [0076] of Pranam” in showing that Pranam discloses determining a treatment type. However, even considering [0028] alone Examiner submits that the disclosure does teach that a treatment type is determined based on patient information. As highlighted by Applicant, [0028] discloses providing consent forms to patients that are required for a treatment of a patient. The paragraph further specifies that the consent form is tailored to treatments that are performed by a foot Dr. Therefore, the system determines to provide a consent form to the patient for the determined treatment type of podiatry.  Therefore Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the underlined limitation is directed toward nonfunctional descriptive material because no functional link exists between the specific data on the patient database and the functions performed by the arithmetic process unit. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to have substituted the claimed element(s) with any other element(s) to achieve a predictable result. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. MPEP 2111.05 (see also In re Gulack).
        2 Examiner notes that the underlined limitation is directed toward nonfunctional descriptive material because no functional link exists between the specific data on the patient database and the functions performed by the arithmetic process unit. Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to have substituted the claimed element(s) with any other element(s) to achieve a predictable result. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. MPEP 2111.05 (see also In re Gulack).